Exhibit 10.26

For Use in France

JDS UNIPHASE CORPORATION

NOTICE OF GRANT OF RESTRICTED STOCK UNITS

The Participant has been granted an award of Restricted Stock Units (the
“Award”) pursuant to the JDS Uniphase Corporation Amended and Restated 2003
Equity Incentive Plan for Employees in France (the “French Plan”), each of which
represents the right to receive on the applicable Settlement Date one (1) share
of Common Stock, as follows:

 

Participant:                                                     Employee ID:
                                 Grant Date:                                 
                   Grant No.:                                     
Number of Restricted Stock Units:                                 , subject to
adjustment as provided by the Restricted Stock Units Agreement. Settlement Date:
   For each Restricted Stock Unit, except as otherwise provided by the
Restricted Stock Units Agreement, the date on which such unit becomes a Vested
Unit in accordance with the Vesting Schedule set forth below. Local Law:    The
laws, rules and regulations of France, of which the Participant is a resident or
otherwise subject to the laws of France. Vested Units:    Except as provided by
the Restricted Stock Units Agreement and provided that the Participant’s service
has not terminated prior to the relevant date, the number of Vested Units shall
cumulatively increase on each respective date as set forth in the Vesting
Schedule provided below: Vesting Schedule:   

The Restricted Stock Units will vest in accordance with the following schedule:

 

No portion of the Award will vest prior to the second anniversary of the Grant
Date. 2/3rd of the Units subject to the Award shall vest on the second
anniversary of the Grant Date, and 1/3rd of the Units subject to the Award shall
vest in equal 1/4th installments quarterly thereafter.

By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
Award is governed by this Notice and by the provisions of the French Plan and
the Restricted Stock Units Agreement, both of which are made a part of this
document. The Participant acknowledges that copies of the French Plan,
Restricted Stock Units Agreement and the prospectus for the French Plan are
available on the Company’s internal web site and may be viewed and printed by
the Participant for attachment to the Participant’s copy of this Grant Notice.
The Participant represents that the Participant has read and is familiar with
the provisions of the French Plan and Restricted Stock Units Agreement, and
hereby accepts the Award subject to all of their terms and conditions.

It is intended that Restricted Stock Units granted under this notice and the
Restricted Stock Units Agreement shall qualify for the favorable tax and social
insurance treatment applicable under Articles L.225-197-1 to L.225-197-5 of the
French Commercial Code as subsequently amended, and in accordance with the
relevant provisions set forth by French tax law and the French tax
administration. Any provision included in the French Plan or any other document



--------------------------------------------------------------------------------

evidencing the terms and conditions of the French Plan that would contravene any
substantive provision set out in Articles

L.225-197-1 to L.225-197-5 of the French Commercial Code shall not apply to
Participants who are residents of France.

 

JDS UNIPHASE CORPORATION     PARTICIPANT By:  

 

   

 

      Signature Its:  

 

   

 

      Date Address:   430 N. McCarthy Blvd.       Milpitas, CA 95035 USA    

 

      Address      

 

 

ATTACHMENTS:      2003 Equity Incentive French Plan, as amended to the Grant
Date; Restricted Stock Units Agreement and Plan Prospectus

 

2



--------------------------------------------------------------------------------

For Use in France

JDS UNIPHASE CORPORATION

RESTRICTED STOCK UNITS AGREEMENT

(For French Participants)

JDS Uniphase Corporation has granted to the Participant named in the Notice of
Grant of Restricted Stock Units (the “Grant Notice”) to which this Restricted
Stock Units Agreement (the “Agreement”) is attached an Award consisting of
Restricted Stock Units (the “Units”) subject to the terms and conditions set
forth in the Grant Notice and this Agreement. The Award has been granted
pursuant to the JDS Uniphase Corporation 2003 Equity Incentive Plan and the JDS
Uniphase Corporation 2003 Equity Incentive Plan for Employees in France
(collectively, the “French Plan”), as amended to the Grant Date, the provisions
of which are incorporated herein by reference. By signing the Grant Notice, the
Participant: (a) acknowledges receipt of and represents that the Participant has
read and is familiar with the Grant Notice, this Agreement, the French Plan and
a prospectus for the French Plan (the “Plan Prospectus”) in the form most
recently prepared in connection with the registration with the Securities and
Exchange Commission of shares issuable pursuant to the French Plan, (b) accepts
the Award subject to all of the terms and conditions of the Grant Notice, this
Agreement and the French Plan and (c) agrees to accept as binding, conclusive
and final all decisions or interpretations of the Plan Administrator upon any
questions arising under the Grant Notice, this Agreement or the French Plan.

1. DEFINITIONS AND CONSTRUCTION.

1.1 Definitions. Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Grant Notice or the French Plan.

1.2 Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Agreement. Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular. Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.

2. CERTAIN CONDITIONS OF THE AWARD.

2.1 Compliance with Local Law. The Participant agrees that the Participant will
not acquire shares of Common Stock pursuant to the Award or transfer, assign,
sell or otherwise deal with such shares except in compliance with Local Law.

2.2 Employment Conditions. In accepting the Award, the Participant acknowledges
that:

(a) Any notice period mandated under Local Law shall not be treated as service
for the purpose of determining the vesting of the Award; and the Participant’s
right to receive shares in settlement of the Award after termination of service,
if any, will be measured by the date of termination of the Participant’s active
service and will not be extended by any notice period mandated under Local Law.
Subject to the foregoing and the provisions of the French Plan, the Company, in
its sole discretion, shall determine whether the Participant’s service has
terminated and the effective date of such termination.



--------------------------------------------------------------------------------

(b) The vesting of the Award shall cease upon, and no Units shall become Vested
Units following, the Participant’s termination of service for any reason except
as may be explicitly provided by the French Plan or this Agreement.

(c) The French Plan is established voluntarily by the Company. It is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time, unless otherwise provided in the French Plan and
this Agreement.

(d) The grant of the Award is voluntary and occasional and does not create any
contractual or other right to receive future grants of Awards, or benefits in
lieu of Awards, even if Awards have been granted repeatedly in the past.

(e) All decisions with respect to future Award grants, if any, will be at the
sole discretion of the Company.

(f) The Participant’s participation in the French Plan shall not create a right
to further service with the Company (or any Parent or Subsidiary) and shall not
interfere with the ability of the Company (or any Parent or Subsidiary) to
terminate the Participant’s service at any time, with or without cause.

(g) The Participant is voluntarily participating in the French Plan.

(h) The Award is an extraordinary item that does not constitute compensation of
any kind for service of any kind rendered to the Company (or any Parent or
Subsidiary), and which is outside the scope of the Participant’s employment
contract, if any.

(i) The Award is not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end-of-service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments.

(j) In the event that the Participant is not an employee of the Company, the
Award grant will not be interpreted to form an employment contract or
relationship with the Company; and furthermore the Award grant will not be
interpreted to form an employment contract with any Parent or Subsidiary.

(k) The future value of the underlying shares is unknown and cannot be predicted
with certainty. If the Participant obtains shares upon settlement of the Award,
the value of those shares may increase or decrease.

(l) No claim or entitlement to compensation or damages arises from termination
of the Award or diminution in value of the Award or shares acquired upon
settlement of the Award resulting from termination of the Participant’s service
(for any reason whether or not in breach of Local Law) and the Participant
irrevocably releases the Company and each Parent and Subsidiary from any such
claim that may arise. If, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen then, by signing this
Agreement, the Participant shall be deemed irrevocably to have waived the
Participant’s entitlement to pursue such a claim.

 

2



--------------------------------------------------------------------------------

2.3 Data Privacy Consent.

(a) The Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Participant’s
personal data as described in this document by and among the Company and each
Parent and Subsidiary for the exclusive purpose of implementing, administering
and managing the Participant’s participation in the French Plan.

(b) The Participant understands that the Company (or any Parent or Subsidiary)
holds certain personal information about the Participant, including, but not
limited to, the Participant’s name, home address and telephone number, date of
birth, social insurance number or other identification number, salary,
nationality, job title, any shares or directorships held in the Company, details
of all Awards or any other entitlement to shares awarded, canceled, exercised,
vested, unvested or outstanding in the Participant’s favor, for the purpose of
implementing, administering and managing the French Plan (“Data”). The
Participant understands that Data may be transferred to any third parties
assisting in the implementation, administration and management of the French
Plan, that these recipients may be located in the Participant’s country or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than the Participant’s country. The Participant understands that
he or she may request a list with the names and addresses of any potential
recipients of the Data by contacting the Participant’s local human resources
representative. The Participant authorizes the recipients to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing the Participant’s participation in
the French Plan, including any requisite transfer of such Data as may be
required to a broker or other third party with whom the Participant may elect to
deposit any shares acquired upon settlement of the Award. The Participant
understands that Data will be held only as long as is necessary to implement,
administer and manage the Participant’s participation in the French Plan. The
Participant understands that he or she may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing the Participant’s local human
resources representative. The Participant understands, however, that refusing or
withdrawing the Participant’s consent may affect the Participant’s ability to
participate in the French Plan. For more information on the consequences of the
Participant’s refusal to consent or withdrawal of consent, the Participant
understands that he or she may contact the Participant’s local human resources
representative.

3. ADMINISTRATION.

All questions of interpretation concerning the Grant Notice, this Agreement and
the French Plan shall be determined by the Plan Administrator. All
determinations by the Plan Administrator shall be final and binding upon all
persons having an interest in the Award. Any officer of the Company shall have
the authority to act on behalf of the Company with respect to any matter, right,
obligation, or election which is the responsibility of or which is allocated to
the Company herein, provided that such officer has apparent authority with
respect to such matter, right, obligation, or election.

 

3



--------------------------------------------------------------------------------

4. THE AWARD.

4.1 Grant of Restricted Stock Units. On the Grant Date, the Participant shall
acquire, subject to the provisions of this Agreement, the Number of Restricted
Stock Units set forth in the Grant Notice, subject to adjustment as provided in
Section 13. Each Restricted Stock Unit represents a right to receive on a date
determined in accordance with the Grant Notice and this Agreement one (1) Share
of Common Stock.

4.2 No Monetary Payment Required. The Participant is not required to make any
monetary payment (other than applicable tax withholding, if any) as a condition
to receiving the Restricted Stock Units or Shares of Common Stock issued upon
settlement of the Restricted Stock Units, the consideration for which shall be
past services actually rendered and/or future services to be rendered to the
Company (or any Parent or Subsidiary) or for its benefit. Notwithstanding the
foregoing, if required by applicable state corporate law, the Participant shall
furnish consideration in the form of cash or past services rendered to the
Company (or any Parent or Subsidiary) or for its benefit having a value not less
than the par value of the Shares of Common Stock issued upon settlement of the
Units.

5. GRANT LIMITATION.

(a) No Restricted Stock Units may be granted to Participant who owns 10% or more
of the voting power of all classes of stock of the Company.

(b) The number of Restricted Stock Units granted to the Participant under this
Agreement shall not exceed 10% of the total number of shares of the Company.

(c) Any Restricted Stock Units granted in violation of this Section shall not be
deemed to have been granted.

6. VESTING SCHEDULE/PERIOD OF RESTRICTION.

Except as otherwise provided in this Agreement, the Restricted Stock Units
awarded by this Agreement shall vest in accordance with the vesting provisions
set forth in the Grant Notice. Restricted Stock Units shall not vest in the
Participant in accordance with any of the provisions of this Agreement unless
the Participant shall have been continuously employed by the Company or by its
French Subsidiary from the Grant Date until the date the Restricted Stock Units
are otherwise scheduled to vest. For each Restricted Stock Unit that vests, the
Employee will receive one Share, subject to Section 7, below.

7. ADDITIONAL TWO-YEAR HOLDING PERIOD.

Upon satisfaction of the vesting conditions provided in Section 6, except as
otherwise decided at the sole discretion of the Committee, the shares issued as
payment of the Vested Units may not be sold or otherwise disposed of for an
additional period of:

Two years starting from the Vesting Date set forth in the Grant Notice.

 

4



--------------------------------------------------------------------------------

Should there be any modifications or amendments of the Local Law that would
concern the qualifying conditions for tax and social security preferential
treatment, the Committee may modify the Award accordingly.

8. ESCROW OF SHARES ISSUED IN PAYMENT OF VESTED RESTRICTED STOCK UNITS.

(a) To facilitate the two-year holding period for the shares issued as payment
of the Vested Units as set forth in Section 7, above, the Company may deliver or
cause to be delivered with an escrow holder designated by the Company (the
“Escrow Holder”) instructions that the Shares issued as payment of the Vested
Units be placed into book entry in the Participant’s name. These Shares shall be
held by the Escrow Holder, pursuant to the instructions of the Company, until
the holding period requirements set forth in Section 7 expire.

(b) The Escrow Holder shall not be liable for any act it may do or omit to do
with respect to holding the Shares issued as payment of the Vested Units in
escrow while acting in good faith and in the exercise of its judgment.

(c) When the Shares issued as payment of the Vested Units are released from the
holding period pursuant to Section 7, upon written request of the Participant,
the Company may direct that the Escrow Holder transfer the released Shares to a
broker, designated by the Participant, subject to Section 11, below.

9. COMPANY REACQUISITION RIGHT.

In the event that the Participant’s Continuous Active Service terminates for any
reason or no reason, with or without cause, the Participant shall forfeit and
the Company shall automatically reacquire all Restricted Stock Units which are
not, as of the time of such termination, Vested Units, and the Participant shall
not be entitled to any payment therefor.

10. SETTLEMENT OF THE AWARD.

10.1 Issuance of Shares of Common Stock. Subject to the provisions of
Section 10.3 below, the Company shall issue to the Participant on the Settlement
Date with respect to each Vested Unit to be settled on such date one (1) share
of Common Stock. Shares of Common Stock issued in settlement of Restricted Stock
Units shall not be subject to any restriction on transfer other than any such
restriction as may be required pursuant to Sections 6, 7, 10.3, 11 or the
Company’s Insider Trading Policy.

10.2 Beneficial Ownership of Shares; Certificate Registration. The Participant
hereby authorizes the Company, in its sole discretion, to deposit for the
benefit of the Participant with any broker with which the Participant has an
account relationship of which the Company has notice any or all Shares acquired
by the Participant pursuant to the settlement of the Award. Except as provided
by the preceding sentence, a certificate for the Shares as to which the Award is
settled shall be registered in the name of the Participant, or, if applicable,
in the names of the heirs of the Participant.

 

5



--------------------------------------------------------------------------------

10.3 Restrictions on Grant of the Award and Issuance of Shares. The grant of the
Award and issuance of Shares of Common Stock upon settlement of the Award shall
be subject to compliance with all applicable requirements of United States
federal and state law or Local Law with respect to such securities. No Shares of
Common Stock may be issued hereunder if the issuance of such Shares would
constitute a violation of any applicable federal, state or foreign securities
laws, including Local Law, or other law or regulations or the requirements of
any stock exchange or market system upon which the Shares may then be listed.
The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance of any Shares subject to the Award shall
relieve the Company of any liability in respect of the failure to issue such
shares as to which such requisite authority shall not have been obtained. As a
condition to the settlement of the Award, the Company may require the
Participant to satisfy any qualifications that may be necessary or appropriate,
to evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect thereto as may be requested by the
Company.

10.4 Fractional Shares. The Company shall not be required to issue fractional
shares upon the settlement of the Award.

11. TAX WITHHOLDING.

11.1 In General. Regardless of any action taken by the Company or any Parent or
Subsidiary with respect to any or all income tax, social insurance, payroll tax,
payment on account or other tax-related withholding obligations (the “Tax
Obligations”), the Participant acknowledges that the ultimate liability for all
Tax Obligations legally due by the Participant is and remains the Participant’s
responsibility and that the Company (a) makes no representations or undertakings
regarding the treatment of any Tax Obligations in connection with any aspect of
the Award, including the grant, vesting or settlement of the Award, the
subsequent sale of shares acquired pursuant to such settlement, or the receipt
of any dividends and (b) does not commit to structure the terms of the grant or
any other aspect of the Award to reduce or eliminate the Participant’s liability
for Tax Obligations. The Participant shall pay or make adequate arrangements
satisfactory to the Company to satisfy all Tax Obligations of the Company and
any Parent or Subsidiary at the time such Tax Obligations arise. In this regard,
the Participant hereby authorizes withholding of all applicable Tax Obligations
from payroll and any other amounts payable to the Participant, and otherwise
agrees to make adequate provision for withholding of all applicable Tax
Obligations, if any, by the Company and each Parent or Subsidiary which arise in
connection with the Award. The Company shall have no obligation to process the
settlement of the Award or to deliver Shares until the Tax Obligations as
described in this Section have been satisfied by the Participant.

11.2 Withholding in Shares. Subject to applicable law, including Local Law, the
Company shall require the Participant to satisfy the satisfy the Tax Obligations
by deducting from the Shares otherwise deliverable to the Participant in
settlement of the Award a number of whole shares having a fair market value, as
determined by the Company as of the date on which the Tax Obligations arise, not
in excess of the amount of such Tax Obligations determined by the applicable
minimum statutory withholding rates.

 

6



--------------------------------------------------------------------------------

12. EFFECT OF CORPORATE TRANSACTION ON AWARD.

In the event of a Corporate Transaction, the surviving, continuing, successor,
or purchasing entity or parent thereof, as the case may be (the “Acquiror”),
may, without the consent of the Participant, either assume or continue the
Company’s rights and obligations with respect to outstanding Restricted Stock
Units or substitute for outstanding Restricted Stock Units substantially
equivalent rights with respect to the Acquiror’s stock. For purposes of this
Section, a Restricted Stock Unit shall be deemed assumed if, following the
Corporate Transaction, the Restricted Stock Unit confers the right to receive,
subject to the terms and conditions of the French Plan and this Agreement, the
consideration (whether stock, cash, other securities or property or a
combination thereof) to which a holder of a Share on the effective date of the
Corporate Transaction was entitled; provided, however, that if such
consideration is not solely common stock of the Acquiror, the Board may, with
the consent of the Acquiror, provide for the consideration to be received upon
settlement of the Restricted Stock Unit to consist solely of common stock of the
Acquiror equal in Fair Market Value to the per share consideration received by
holders of Common Stock pursuant to the Corporate Transaction. In the event the
Acquiror elects not to assume, continue or substitute for the outstanding
Restricted Stock Units in connection with a Corporate Transaction, the vesting
of the Restricted Stock Units shall be accelerated in full and the total Number
of Restricted Stock Units subject to the Award shall be deemed Vested Units
effective as of the date of the Corporate Transaction, and the Award shall be
settled in full in accordance with Section 10 immediately prior to the Corporate
Transaction, provided that the Participant’s service has not terminated prior to
such date. The vesting of Restricted Stock Units and settlement of the Award
that was permissible solely by reason of this Section shall be conditioned upon
the consummation of the Corporate Transaction.

13. ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.

Subject to any required action by the stockholders of the Company, in the event
of any change in the Common Stock effected without receipt of consideration by
the Company, whether through merger, consolidation, reorganization,
reincorporation, recapitalization, reclassification, stock dividend, stock
split, reverse stock split, split-up, split-off, spin-off, combination of
shares, exchange of shares, or similar change in the capital structure of the
Company, appropriate adjustments shall be made in the number of Restricted Stock
Units subject to the Award and/or the number and kind of shares to be issued in
settlement of the Award, in order to prevent dilution or enlargement of the
Participant’s rights under the Award. For purposes of the foregoing, conversion
of any convertible securities of the Company shall not be treated as “effected
without receipt of consideration by the Company.” Any fractional share resulting
from an adjustment pursuant to this Section shall be rounded down to the nearest
whole number. Such adjustments shall be determined by the Plan Administrator,
and its determination shall be final, binding and conclusive.

14. RIGHTS AS A STOCKHOLDER OR EMPLOYEE.

The Participant shall have no rights as a stockholder with respect to any Shares
which may be issued in settlement of this Award until the date of the issuance
of a certificate for such shares (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such certificate is issued, except as
provided in Section 13.

 

7



--------------------------------------------------------------------------------

15. LEGENDS.

The Company may at any time place legends referencing any applicable federal,
state or foreign securities law, including Local Law, restrictions on all
certificates representing Shares of Common Stock issued pursuant to this
Agreement. The Participant shall, at the request of the Company, promptly
present to the Company any and all certificates representing Shares acquired
pursuant to this Award in the possession of the Participant in order to carry
out the provisions of this Section.

16. MISCELLANEOUS PROVISIONS.

16.1 Termination or Amendment. The Plan Administrator may terminate or amend the
French Plan or this Agreement at any time; provided, however, that except as
provided in Section 12 in connection with a Corporate Transaction, no such
termination or amendment may adversely affect the Participant’s rights under
this Agreement without the consent of the Participant unless such termination or
amendment is necessary to comply with applicable law or government regulation.
No amendment or addition to this Agreement shall be effective unless in writing.

16.2 Nontransferability of the Award. Prior to the issuance of Shares of Common
Stock on the applicable Settlement Date, neither this Award nor any Units
subject to this Award shall be subject in any manner to anticipation,
alienation, sale, exchange, transfer, assignment, pledge, encumbrance, or
garnishment by creditors of the Participant or the Participant’s beneficiary,
except transfer by will or by the laws of descent and distribution. All rights
with respect to the Award shall be exercisable during the Participant’s lifetime
only by the Participant or the Participant’s guardian or legal representative.

16.3 Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.

16.4 Binding Effect. This Agreement shall inure to the benefit of the successors
and assigns of the Company and, subject to the restrictions on transfer set
forth herein, be binding upon the Participant and the Participant’s heirs,
executors, administrators, successors and assigns.

16.5 Delivery of Documents and Notices. Any document relating to participation
in the French Plan or any notice required or permitted hereunder shall be given
in writing and shall be deemed effectively given (except to the extent that this
Agreement provides for effectiveness only upon actual receipt of such notice)
upon personal delivery, electronic delivery at the e-mail address, if any,
provided for the Participant by the Company or a Parent or Subsidiary, or upon
deposit in the U.S. Post Office or foreign postal service, by registered or
certified mail, or with a nationally recognized overnight courier service, with
postage and fees prepaid, addressed to the other party at the address shown
below that party’s signature to the Grant Notice or at such other address as
such party may designate in writing from time to time to the other party.

 

8



--------------------------------------------------------------------------------

(a) Description of Electronic Delivery. The French Plan documents, which may
include but do not necessarily include: the French Plan, the Grant Notice, this
Agreement, the Plan Prospectus, and any reports of the Company provided
generally to the Company’s stockholders, may be delivered to the Participant
electronically. In addition, the Participant may deliver electronically the
Grant Notice to the Company or to such third party involved in administering the
French Plan as the Company may designate from time to time. Such means of
electronic delivery may include but do not necessarily include the delivery of a
link to a Company intranet or the internet site of a third party involved in
administering the French Plan, the delivery of the document via e-mail or such
other means of electronic delivery specified by the Company.

(b) Consent to Electronic Delivery. The Participant acknowledges that the
Participant has read Section 16.5(a) of this Agreement and consents to the
electronic delivery of the French Plan documents and Grant Notice, as described
in Section 16.5(a). The Participant acknowledges that he or she may receive from
the Company a paper copy of any documents delivered electronically at no cost to
the Participant by contacting the Company by telephone or in writing. The
Participant further acknowledges that the Participant will be provided with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. Similarly, the Participant understands that the Participant
must provide the Company or any designated third party administrator with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. The Participant may revoke his or her consent to the electronic
delivery of documents described in Section 16.5(a) or may change the electronic
mail address to which such documents are to be delivered (if Participant has
provided an electronic mail address) at any time by notifying the Company of
such revoked consent or revised e-mail address by telephone, postal service or
electronic mail. Finally, the Participant understands that he or she is not
required to consent to electronic delivery of documents described in
Section 16.5(a).

16.6 Integrated Agreement. The Grant Notice, this Agreement and the French Plan
shall constitute the entire understanding and agreement of the Participant and
the Company with respect to the subject matter contained herein or therein and
supersedes any prior agreements, understandings, restrictions, representations,
or warranties between the Participant and the Company with respect to such
subject matter other than those as set forth or provided for herein or therein.
To the extent contemplated herein or therein, the provisions of the Grant Notice
and the Agreement shall survive any settlement of the Award and shall remain in
full force and effect.

16.7 Governing Law. This Agreement shall be governed by the laws of the State of
California as such laws are applied to agreements between California residents
entered into and to be performed entirely within the State of California.
However, the terms and conditions of this Agreement shall be interpreted
pursuant to the relevant articles of the French Commercial Code relating to
“free shares” (Articles L225-197-1 to L 225-197-5).

 

9



--------------------------------------------------------------------------------

16.8 Counterparts. The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

10